United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORATION SECURITY
ADMINISTRATION, Little Rock, AZ, Employer
__________________________________________
Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-426
Issued: June 23, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On December 12, 2013 appellant, through her representative, filed an application for
review of a July 17, 2013 decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of a schedule award. The appeal was docketed as Docket No. 14-426.
On December 24, 2003 OWCP received a traumatic injury claim from appellant, then a
55-year-old transportation security screener, alleging that she injured her right shoulder blade on
August 20, 2003 while moving a heavy bag from a loading area to a conveyor belt. The claim
was signed on September 23, 2003. On January 22, 2004 appellant filed an occupational disease
claim alleging the development of a back condition causally related to factors of her federal
employment. OWCP accepted the claim for aggravation of cervical degenerative disc disease,
displaced cervical IV disc, dysphagia and an anterior cervical discectomy and fusion on
December 22, 2003. Appropriate compensation was provided.
On November 30, 2011 appellant filed a Form CA-7 requesting a schedule award. By
decision dated June 5, 2012, OWCP granted appellant a schedule award for a seven percent
impairment of the left upper extremity pursuant to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). By decision
dated December 12, 2012, an OWCP hearing representative affirmed the June 5, 2012 decision

as the medical evidence of record failed to support appellant’s entitlement to a schedule award of
compensation greater than seven percent impairment of the left upper extremity.
On June 4, 2013 appellant’s representative requested reconsideration of the schedule
award based on an April 16, 2013 medical report from Dr. Nicholas Diamond, an osteopath. He
noted that the request was sent in three parts via e-comp and via facsimile. On June 4, 2013
OWCP received Dr. Diamond’s April 16, 2013 report in three parts. In his report, Dr. Diamond
set forth the history of appellant’s work injury and medical course, reviewed medical records
provided, noted her complaints and set forth physical examination findings. He diagnosed:
aggravation of preexisting cervical degenerative disc disease; right protruding disc herniation
C4-C5, herniated nucleus pulposus C5-C6 and C6-C7; status post C6-C7 anterior cervical
discectomy and fusion (metallic fixation); and bilateral upper extremity radiculits C6-C7 by
clinical impression. Dr. Diamond opined that appellant reached maximum medical improvement
on April 16, 2013. Pursuant to the sixth edition of the A.M.A., Guides, he opined that she had 17
percent left upper extremity impairment and 8 percent right upper extremity impairment as a
result of her work injuries. Dr. Diamond’s impairment calculations under the A.M.A., Guides
were provided.
In a July 7, 2013 report, an OWCP medical adviser reviewed the medical evidence of
record along with Dr. Diamond’s April 16, 2013 report. The medical adviser stated that the
input by Dr. Diamond dated April 16, 2013 contained only a history and discussed diagnostic
studies that have been done in the past. The medical adviser noted that the input by Dr. Diamond
dated April 16, 2013 contained no examination findings by Dr. Diamond and referenced
examination findings that were found by other physicians. The medical adviser concluded that
Dr. Diamond in the report dated April 16, 2013 provided no examination findings that he himself
made, thus the ratings for the right and left upper extremities found in the input could not be used
to modify the previously processed schedule award due to the cervical spine condition accepted
by OWCP.
By decision dated July 17, 2013, OWCP denied appellant’s request for an additional
schedule award. It relied on its medical adviser’s review of Dr. Diamond’s April 16, 2013 report
and concluded that Dr. Diamond’s report did not include descriptive detail and correlation with
the tables in the A.M.A., Guides that included a thorough history, physical examination findings
and explanation of the application of the specific procedures, sections, tables and figures of the
A.M.A., Guides. OWCP further found that Dr. Diamond’s report was not sufficient to overcome
the weight of the medical evidence regarding the left upper extremity impairment previously
awarded. It did not discuss or analyze Dr. Diamond’s findings or indicate whether he properly
applied the relevant tables of the A.M.A., Guides.
It is well established that, since the Board’s jurisdiction of a case is limited to reviewing
the evidence which was before OWCP at the time of its final decision, it is necessary that OWCP
review all evidence submitted by a claimant and received by OWCP prior to issuance of its final
decision.1 As the Board’s decisions are final as to the subject matter appealed, it is critical that
all evidence relevant to that subject matter which was properly submitted to OWCP prior to the
1

William A. Couch, 41 ECAB 548 (1990).

2

time of issuance of its final decision be addressed by OWCP. Appellant’s representative
contends, and the Board agrees, that Dr. Diamond’s entire April 16, 2013 report was of record at
the time of the medical adviser’s review and had been submitted in three parts. However,
OWCP and its medical adviser failed to review Dr. Diamond’s entire April 16, 2013 report,
which contained examination findings from Dr. Diamond. As Dr. Diamond’s entire April 16,
2013 report was of record at the time of OWCP’s July 17, 2013 decision, OWCP’s July 17, 2013
decision is additionally flawed because it does not allow the Board a complete review of the
basis of the decision.
The Board finds that OWCP failed to give proper consideration to the medical evidence
of record in this case. Accordingly, the case will be set aside and remanded for consideration of
the medical evidence pursuant to the standards set out in 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.126. After such further development as OWCP deems necessary, it should issue an
appropriate decision to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the July 17, 2013 decision be set aside and the case
remanded to the Office of Workers’ Compensation Programs for further proceedings consistent
with this order of the Board.
Issued: June 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

